Case 6:19-cv-00680-ADA Document 43-4 Filed 07/23/20 Page 1 of 14




                                                            FGPU[Ua111333
Case 6:19-cv-00680-ADA Document 43-4 Filed 07/23/20 Page 2 of 14




                                                            FGPU[Ua111334
Case 6:19-cv-00680-ADA Document 43-4 Filed 07/23/20 Page 3 of 14




                                                            FGPU[Ua111335
Case 6:19-cv-00680-ADA Document 43-4 Filed 07/23/20 Page 4 of 14




                                                            FGPU[Ua111336
Case 6:19-cv-00680-ADA Document 43-4 Filed 07/23/20 Page 5 of 14




                                                            FGPU[Ua111337
Case 6:19-cv-00680-ADA Document 43-4 Filed 07/23/20 Page 6 of 14




                                                            FGPU[Ua111338
Case 6:19-cv-00680-ADA Document 43-4 Filed 07/23/20 Page 7 of 14




                                                            FGPU[Ua111339
Case 6:19-cv-00680-ADA Document 43-4 Filed 07/23/20 Page 8 of 14




                                                            FGPU[Ua11133;
Case 6:19-cv-00680-ADA Document 43-4 Filed 07/23/20 Page 9 of 14




                                                            FGPU[Ua111341
Case 6:19-cv-00680-ADA Document 43-4 Filed 07/23/20 Page 10 of 14




                                                            FGPU[Ua111342
Case 6:19-cv-00680-ADA Document 43-4 Filed 07/23/20 Page 11 of 14




                                                            FGPU[Ua111343
Case 6:19-cv-00680-ADA Document 43-4 Filed 07/23/20 Page 12 of 14




                                                            FGPU[Ua111344
Case 6:19-cv-00680-ADA Document 43-4 Filed 07/23/20 Page 13 of 14




                                                            FGPU[Ua111345
Case 6:19-cv-00680-ADA Document 43-4 Filed 07/23/20 Page 14 of 14




                                                            FGPU[Ua111346
